DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Amendment
Applicants’ submission, filed on 02/04/2022, in response to the rejection of claims 1-4, 6-20, 26, and 30-32 from the non-final office action (12/08/2021), by amending claims 1, 3, and 7 and cancelling claim 2 is entered and will be addressed below.
The examiner notices that line 17 of claim 1 “a 

Claim Interpretations
The “a premix chamber having a liquid inlet which receives a liquid to be vaporized and a gas inlet which receives a carrier gas”, the premix chamber may be cylindrical or different shape, or with a tortuous path.

The “wherein the outlet channel is sized to generate backpressure within the premix chamber” of claim 13,
The “wherein the backpressure is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 14,

The “wherein the target residence time is configured to reduce early vaporization within the premix chamber and to reduce residue build-up within the liquid inlet and the gas inlet” of claim 16,
The “wherein the vortical flow is configured to cause a sweeping action for the carrier gas within the premix chamber” of claim 17,
The “wherein the sweeping action is configured to reduce residue build-up within the premix chamber” of claim 18,

These limitations are either design criteria and/or intrinsic apparatus properties and will be examined accordingly. 

When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).   

	The “a receptacle” of claim 9 and “a threaded receptacle” of claim 11, being independent to each other, both seem to be corresponding to the same “106” in drawing.

The “threaded receptacle welded to the metal flange” of claim 11 is considered a product by process claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 13-18, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20110262650, hereafter ‘650), in view of Krotov et al. (US 6758591, hereafter ‘591).
‘650 teaches some limitations of:
Claim 1: FIG. 1B is a schematic diagram of a conventional vaporizing system. The vaporizing system includes a liquid tank 103, LFM 102, MFC 101, a piezo-valve 104, a valve controller 105, heater controllers 106, and a vaporizer 107. A liquid fluid (precursor) is supplied from the liquid tank 103 by injecting a helium gas to the liquid tank. The liquid fluid is conveyed to the piezo-valve 104 via LFM 102 that controls the flow rate of the liquid fluid. Similarly, the flow rate of the carrier gas to the piezo-valve 104 is controlled by MFC 102. The piezo-valve 104 has a mechanism that oscillates according to a signal from the valve controller 105 to combine the precursor and carrier gas. The combined mixture of the precursor and the carrier gas is vaporized at the vaporizer 107. The vaporizer 107 may include a nozzle 1071 for dropping the pressure of the mixture and a heater 1072 for increasing the temperature of the mixture ([0007]), 
FIG. 8 is a schematic diagram illustrating an atomic layer deposition (ALD) device incorporating a vaporizing apparatus ([0022], the claimed “A vaporizer to introduce a vaporized liquid into a substrate processing system, comprising:”, see also Figs. 9 and 11A-B):

a nozzle assembly coupled to the inlet for the vaporizer chamber having an upstream side and a downstream side, comprising: a premix chamber that includes: (i) (a) a liquid inlet which receives a liquid to be vaporized, and (b) a gas inlet which receives a carrier gas, and (ii) a conical region connected to a second end of the cylindrical region that is opposite to the first end;
an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the conical region of the premix chamber, and 
an expanding nozzle coupled to the outlet channel; 
a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet of the premix chamber upon introduction of the carrier gas through the carrier gas channel, and 
the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet such that the liquid is introduced into the premix chamber at a location upstream from the gas inlet, 
wherein the liquid inlet orifice is arranged on the upstream side of the nozzle assembly such that the liquid inlet orifice directs liquid through inlet orifice toward the downstream side of the nozzle assembly, and 
the premix chamber, the outlet channel and the expanding nozzle are aligned with respect to a direction of flow of the liquid entering the premix chamber through the 

    PNG
    media_image1.png
    767
    1044
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    87
    117
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Vaporizer 
chamber
with an
inlet)][AltContent: textbox (Outlet 
Channel
immediately 
downstream
premix chamber)][AltContent: arrow][AltContent: textbox (Expanding 
Nozzle cone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contracting
Conical region )][AltContent: textbox (nozzle assembly 
with a tortuous
premix chamber)][AltContent: arrow][AltContent: textbox (Liquid 
Inlet & 
Orifice
Upstream 
of gas)][AltContent: arrow][AltContent: textbox (Carrier 
gas 
channel)][AltContent: arrow][AltContent: textbox (gas 
inlet)][AltContent: arrow][AltContent: textbox (Part of 
premix 
chamber
with 
cylindrical 
region)][AltContent: rect][AltContent: arrow][AltContent: rect]




















Venturi effect, a mixture of carrier gas and liquid droplets passes through a nozzle with diameter di in the atomizing stage 2000 ([0009]), The vaporizer of FIG. 2B, however, has following disadvantages: (i) precursor with high viscosity or low vapor-pressure tend to clog the nozzle, (ii) the droplets formed in the atomizing stage are uneven in size, and hence, the vaporization stage produces some liquid droplets that are not vaporized, and (iii) the droplets may come in contact with the interior wall of the vaporizer and scorch or clog the wall ([0010]) and provide a solution of forming droplets of small size by electrically charging the droplets ([0011]). Through the nozzle 402, the liquid and the carrier gas are sprayed into the chamber 418. The sprayed liquid is atomized into a plurality of droplets due to Venturi effect caused by the pressure difference inside the nozzle 402 and outside the nozzle 402 ([0032]). In other words, the nozzle 402 maintains the neck with narrow diameter di. In short, both Fig. 2B and Figs. 4A-C read into the above limitations of claim 1. The difference between Fig. 2B and Figs. 4A-4C are the electrode 408 opposite the potential at the nozzle 402, it has nothing to do with any of the above claimed limitation.

Note atomizing is using the carrier gas to break up the liquid into fine droplets. ‘650 is silent regarding to the specific location and direction of the carrier gas inlet to the vaporizer. ‘650 does not teach the other limitations of:
Claim 1: (a premix chamber that includes): (i) a cylindrical region having (a) a liquid inlet which receives a liquid to be vaporized, the liquid inlet located on a first end of the cylindrical region, (and (b) a gas inlet which receives a carrier gas, and (ii) a conical region connected to a second end of the cylindrical region that is opposite to the first end) of the cylindrical region; 
(a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet) to cause vortical flow within the cylindrical region (of the premix chamber upon introduction of the carrier gas through the carrier gas channel), the carrier gas channel being positioned to introduce the2Application Serial No. 15/601,372 Attorney Docket No. 4284-0147carrier gas into the cylindrical region of the premix chamber in a direction tangential to an interior wall of the cylindrical region.
Claim 33: wherein the carrier gas channel introduces the carrier gas into the cylindrical region in the direction tangential to the interior wall of the cylindrical region such that the vortical flow pushes the liquid mixed with the carrier gas towards the interior wall of the cylindrical region.

‘591 is an analogous art in the field of Mixing Of Materials In An Integrated Circuit Manufacturing Equipment (title) an evaporation and mixing device includes a nozzle configured to impart rotation to a gas flowing into a chamber. An injector flows a liquid material near a middle portion of the chamber, thereby mixing the gas and the liquid material. A heater may be employed to help evaporate the liquid material (abstract). ‘591 criticizes that a problem with prior mechanisms for introducing materials in an integrated circuit manufacturing equipment is that they may clog if not properly maintained. Another problem with some of these mechanisms is that they do not cylindrical shape. However, chamber 233 may also have different shapes. For example, chamber 233 may be conical with the wider end pointing down, conical on top and cylindrical on the bottom, etc. A shape with a wider end on the bottom advantageously helps compensate for the increasing volume of liquid materials as they change from liquid to gaseous state while moving down towards the bottom of chamber 233 (col. 3, lines 60-67, i.e. with expanding and/or contracting conicals), FIG. 6A shows a schematic diagram of a mechanism 600 for introducing materials in an integrated circuit manufacturing equipment in accordance with an embodiment of the present invention. Mechanism 600 includes a mixing device 630 having a chamber 633. A nozzle 627 is disposed such that it is tangent to the inner surface of chamber 633. Optionally, a nozzle 601 disposed tangent to the inner surface of chamber 633 may also be employed. A nozzle 602 may be disposed such that it is co-axial with chamber 633. FIG. 6B shows a cross-sectional view of mixing device 630 taken at section B--B of FIG. 6A. As shown in FIG. 6B, gas from nozzle 627 circulates around chamber 633 creating a high speed rotating vortex represented by arrows 235. Similarly, gas from nozzle 601 may also be used to create the vortex. To facilitate the formation of the vortex, nozzle 627 (and nozzle 601, if available) is advantageously configured such that it flows gas at a relatively high rate compared to nozzle 602 (col. 6, line 55 to col. 7, line 5), a liquid material may also be introduced to chamber 633 via nozzle 602 (col. 7, lines 18-20, i.e. liquid inlet at the top end and the gas inlet(s) at tangential to the interior of the cylindrical 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas and liquid inlets of Fig. 1B of ‘650 (up to the point of the contracting conical region) with the evaporation and mixing device 230 in Figs. 6A-B of ‘691, for the purpose of the avoiding clogging problem and optimally evaporate and mix material, as taught by ‘591 (col. 1, lines 44-47) and problems required by ‘650 ([0010]).

	As shown in the illustration above, ‘650 also teaches the limitations of:
Claim 3: wherein the conical region comprises a contracting cone configured to increase a speed for the premixed liquid leaving the premix chamber.
	Claim 4: wherein the expanding nozzle comprises an expanding cone configured to facilitate vaporization of the premixed liquid.
 	Claims 30-31: Figs. 8-9 of ‘650 show vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber” of claim 30 and “wherein the vaporizer chamber is below the expanding nozzle” of claim 31, this orientation is also taught by ‘591).

Claims 13-18 are design criteria and/or inherent properties of the combined apparatus. ‘650, being the same shape as Applicants’ Fig. 3, inherently having these properties.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘591, as being applied to claim 1 rejection above, further in view of Benzing et al. (US 5653813, hereafter ‘813). 
The combination of ‘650 and ‘591 further teaches the limitations of:
Claim 6: Fig. 1B of ‘650 shows the carrier gas pipe is outside of the mixing region, particularly outside of the cylindrical region as shown in Fig. 2B (the claimed “wherein the carrier gas channel is outside of the premix chamber”, also taught by ‘591, see Figs. 2A-D or Figs. 6A-B)

The combination of ‘650 of ‘591 does not teach the limitations of:
Claim 6: wherein the carrier gas channel has multiple regions outside of the premix chamber with different diameters including a first region coupled to a source for the carrier gas and a second region coupled to the gas inlet for the premix chamber, the second region having a smaller diameter than the first region.

tangentially to sidewall 304 and parallel to a horizontal plane of cyclone evaporator 100. The tangential introduction of the carrier gas assists in minimizing perturbations of cyclonic gas flow within evaporation chamber 302 by directing the carrier gas flow to immediately conform to the contour of sidewall 304 (col. 7, lines 34-40), In areas of cyclonic flow, the flowing carrier gas and entrained liquid precursor spray droplets are continuously subjected to angular acceleration forces due to the rapidly changing direction of carrier gas flow. The inertia of the liquid precursor spray droplets opposes the angular acceleration forces … Because inertia is directly proportional to mass, and the annular acceleration forces are directly proportional to carrier gas velocity, larger entrained liquid spray droplets will generally undergo inertial separation at lower carrier gas velocities (col. 8, line 64 to col. 9, line 10), To avoid the introduction of the relatively large droplets of liquid precursor into the evaporation chamber 302, the liquid precursor tube 406 produces a fine spray of liquid precursor droplets (col. 7, lines 57-61, in short, more effective separating large droplets into smaller ones). To create the Venturi effect, the liquid precursor tube 406 is positioned directly into a path of carrier gas exiting the carrier gas channel 104. shear forces atomize the liquid precursor into liquid spray droplets having sufficiently small mass to become entrained in the carrier gas flow (col. 11, lines 37-42). Note the inner sidewall 304 has a straight cylindrical shape and “downstream side of the carrier gas”, NOT downstream side of the sidewall 304. ‘813 also shows in Fig. 4 that the gas channel 104 having three regions with reducing diameter toward evaporation chamber 302.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the carrier gas channel into several regions with reducing diameter toward the evaporation chamber 302, as taught by ‘813, for the tangential carrier gas inlets 601, 627 of ‘591 and then combined with Fig. 1B of ‘650, for its suitability with predictable results. The selection of prima facie case of obviousness. MPEP 2144.07.
Claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘591, as being applied to claims 1 and 27 rejection above, further in view of Yoshioka et al. (US 20020043215 , hereafter ‘215). 
‘650 further teaches some limitations of:
Claim 32: Figs. 8-9 shows vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”, this orientation is also taught by ‘591).

The combination of ‘650 and ‘591 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into the liquid inlet of the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.

Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

‘215 is an analogous art in the field of Liquid Substance Supply Device For Vaporizing System, Vaporizer (title), MOCVD (Metal Organic Chemical Vapor Deposition), The liquid substances … are sprayed in from the nozzle section 20 in the form of a fine mist (Fig. 27, [0143], 2nd sentence). ‘215 teaches that the transfer line 6E is connected to the nozzle section 20 of the vaporizer 2 by a coupling 22. FIG. 28 is an enlarged view of a portion of this coupling 22. This coupling 22 comprises a pair of sleeves 220a and 220b, a nut 221, a plug 222, and a metal gasket 223 (Fig. 28, [0145]), nd sentence), for the purpose of gasket type seal coupling ([0023], last sentence). Note the nut 221 is above the vaporization chamber 21 and it is well-known that nuts and flange are made of metal, particularly matching with other metal components. Note the metal gasket 223 has a hole in the center and is accessible by removing nut 221.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a metal nuts 221, metal gasket 223 with an orifice, and the metal flange, as taught by ‘215, to the liquid inlet nozzle 602 of ‘591 and then combined with ‘650, for the purpose of gasket type seal coupling, as taught by ‘215 ([0023], last sentence).

‘215 further teaches the limitations of:
Claim 11: FIG. 33 is an enlarged view showing the portion F of FIG. 27. An end portion 208b of the casing 208 is made to be thin, and is connected to the end portion of the external conduit 200b by welding or the like ([0151], the claimed “further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange”, Note the nut 221 is at the opposite side of the welding point between end portion 208b).
Alternatively, claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘591, as being applied to claims 1 and 27 rejection above, further in view of Peck (US 20090258143, hereafter ‘143). 
‘650 further teaches some limitations of:
Claim 32: Figs. 8-9 shows vaporizing apparatus 1010, 1100 in the vertical direction, in other words, turns Figs. 1B and 2B 90 degrees (the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”, this orientation is also taught by ‘591).

The combination of ‘650 and ‘591 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into inlet for the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.

Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

Note the “welded” of claim 11 is a product by process claim.

‘143 is an analogous art in the field of a vaporization apparatus ([0063]) REAGENT DISPENSING APPARATUS (title). ‘143 teaches that Metal gasket 120 is used in sealing face fittings (e.g., VCR from Swagelok). It is a disk with a hole in the nd sentence), Male nut 130 is tightened against the female nut 140 to form the assembled connection 150 ([0196], last sentence), for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]). The end (213) of face seal fitting 210 is joined (e.g., welded) to the other process components (e.g., tubing, valves, vessels, etc.) (Fig. 5, [0199], 4th sentence). Note when the nut 140 is loosen from nut 130, there is an access port for the tool to reach the gasket 120. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a gasket 120/220 tighten by nuts 130/230 and 140/240 with welded end 213 of face seal fitting of ‘143, to the precursor inlet of ‘591 and then combined with ‘650, for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘591, as being applied to claim 1 rejection above, further in view of Nasman (US 20150240355, hereafter ‘355).
The combination of ‘650 and ‘591 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.


‘355 is an analogous art in the field of VAPORIZER UNIT WITH OPEN CELL CORE (title) system for vaporizing a liquid-phase precursor for use in a substrate processing system ([0002]). ‘355 teaches that at least one porous foam member arranged within said vaporizer chamber between said vaporizer inlet and said vaporizer outlet such that vapor flows through said at least one porous foam member (abstract), The at least one porous foam member 228 can comprise an open celled metal foam and the open celled metal foam can comprise an open celled aluminum foam. As an example, the open-celled foam may include Duocell® Foam that is commercially available (Fig. 2, [0056]), Some droplets of the liquid-phase precursor may hit the foam surface and flash vaporize, but the large surface area container wall and high thermal conductance to the container wall still allow temperatures to remain low, reducing the threat of decomposition of the liquid-phase precursor ([0072]). 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam between said vaporizer inlet and said vaporizer outlet, as taught by ‘355, downstream to the vaporizer in FIG. 1B of ‘650, and then combined with ‘591, for the purpose of flash vaporizing and reducing the threat of decomposition of the liquid-phase precursor, as taught by ‘355 ([0072]).
Alternatively, claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘650 and ‘591, as being applied to claim 1 rejection above, further in view of Dedontney (US 20070194470, hereafter ‘470).
The combination of ‘650 and ‘591 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.
	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘470 is an analogous art in the field of DIRECT LIQUID INJECTOR DEVICE (title) A device for mixing, vaporizing and communicating a precursor element in a highly conductive fashion to a remote processing environment … a carrier gas supply provides a carrier gas for contemporaneous delivery into the mixing manifold (abstract), for application in atomic layer deposition (ALD) of such as silicon wafers ([0003]). ‘470 teaches that a coarse filter matrix provides surface area within the vaporizer body 40 to allow for thermal transfer between the heating element and the precursor within the vaporizer body. Filter matrix material is typically selected to be chemically inert toward the precursor under the conditions within the vaporizer body. Matrix materials illustratively include fused silica, alumina (including a commercially known product called Duocell® which is an aluminum foam type of material), graphite, and metal flake. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam, as taught by ‘470, to the vaporizer 200 in FIG. 1B of ‘650, and then combined with ‘591, for the purpose of filter and catalytic reaction, as taught by ‘470 ([0058]).
Claims 1, 3-4, 13-18, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20110180002, hereafter ‘002), in view of ‘591.
‘002 teaches some limitations of:
Claim 1: vaporizer 300 includes, as divided roughly, a liquid material supply 300A configured to discharge the liquid material with droplets shape (mist shape), and a raw gas generator 300B including a vaporization chamber 360 that produces the raw gas by vaporizing the discharged liquid material in droplets shape (Fig. 2, the claimed “A vaporizer to introduce a vaporized liquid into a substrate processing system, comprising: a vaporizer chamber having an inlet” note the end of the lower taper portion 356 being the vaporization chamber 360 is “an inlet”);
a mixing chamber 344 ([0050]), At mixing chamber 344 side of throttle portion 350 shown in FIG. 3, an upper taper portion 354 is provided to be projected toward discharge outlet 322 by allowing the diameter of throttle hole 352 to become gradually increased toward mixing chamber 344. At vaporization chamber 360 side of throttle 
The illustration 2 below shows the mapping to the claimed “a nozzle assembly coupled to the inlet for the vaporizer chamber having an upstream side and a downstream side, comprising: a premix chamber that includes: (i) (a) a liquid inlet which receives a liquid to be vaporized, and (b) a gas inlet which receives a carrier gas, and 
(ii) a conical region connected to a second end of the cylindrical region that is opposite to the first end of the cylindrical region; 
an outlet channel immediately downstream from the premix chamber which receives a premixed liquid from the conical region of the premix chamber, and 
an expanding nozzle coupled to the outlet channel; 
a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet of the premix chamber upon introduction of the carrier gas through the carrier gas channel; and 
the liquid inlet comprising a liquid inlet orifice upstream from the gas inlet such that the liquid is introduced into the premix chamber at a location upstream from the gas inlet, 
wherein the liquid inlet orifice is arranged on the upstream side of the nozzle assembly such that the liquid inlet orifice directs liquid through inlet orifice toward the downstream side of the nozzle assembly, and 


    PNG
    media_image5.png
    412
    395
    media_image5.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Vaporizer 
chamber
with an
inlet)][AltContent: arrow][AltContent: textbox (Expanding 
Nozzle cone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Contracting
Conical as
Part of premix chamber )][AltContent: textbox (nozzle 
assembly )][AltContent: arrow][AltContent: textbox (Liquid 
Inlet & 
Orifice
Upstream 
of gas)][AltContent: textbox (gas inlet 
& channel)][AltContent: textbox (Premix
chamber)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet 
channel
immediately 
downstream
premix chamber)][AltContent: arrow]













‘002 does not teach the other limitations of:
Claim 1: (a premix chamber that includes): (i) a cylindrical region having (a) a liquid inlet which receives a liquid to be vaporized, the liquid inlet located on a first end of the cylindrical region, (and (b) a gas inlet which receives a carrier gas, and (ii) a conical region connected to a second end of the cylindrical region that is opposite to the first end) of the cylindrical region; 
(a carrier gas channel coupled to the gas inlet for the premix chamber and positioned with respect to the gas inlet) to cause vortical flow within the cylindrical region (of the premix chamber upon introduction of the carrier gas through the carrier gas channel), the carrier gas channel being positioned to introduce the2Application Serial No. 15/601,372 Attorney Docket No. 4284-0147carrier gas into the cylindrical region of the premix chamber in a direction tangential to an interior wall of the cylindrical region.
Claim 33: wherein the carrier gas channel introduces the carrier gas into the cylindrical region in the direction tangential to the interior wall of the cylindrical region such that the vortical flow pushes the liquid mixed with the carrier gas towards the interior wall of the cylindrical region.
 
‘591 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas and 

	‘002 further teaches the limitations of:
	Claims 3 and 4: At mixing chamber 344 side of throttle portion 350 shown in FIG. 3, an upper taper portion 354 is provided to be projected toward discharge outlet 322 by allowing the diameter of throttle hole 352 to become gradually increased toward mixing chamber 344. At vaporization chamber 360 side of throttle portion 350, a lower taper portion 356 is provided to be projected toward vaporization chamber 360 by allowing the diameter of throttle hole 352 to become gradually increased toward vaporization chamber 360 ([0052], the claimed “wherein the conical region comprises a contracting cone configured to increase a speed for the premixed liquid leaving the premix chamber” of claim 3 and “wherein the expanding nozzle comprises an expanding cone configured to facilitate vaporization of the premixed liquid” of claim 4).
	Claims 30-31: Fig. 3 ‘002 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber” of claim 30 and “wherein the vaporizer chamber is below the expanding nozzle” of claim 31.

Claims 13-18 are design criteria and/or inherent properties of the combined apparatus. ‘002, being the same shape as Applicants’ Fig. 3, inherently having these properties.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘591, as being applied to claim 1 rejection above, further in view of ‘813. 
The combination of ‘002 and ‘591 further teaches the limitations of:
Claim 6: Fig. 3 of ‘002 shows the carrier gas supply pipe 122 is outside of the mixing chamber 344 (the claimed “wherein the carrier gas channel is outside of the premix chamber”, also taught by ‘591, see Fig. 3)

The combination of ‘002 of ‘591 does not teach the limitations of:
Claim 6: wherein the carrier gas channel has multiple regions outside of the premix chamber with different diameters including a first region coupled to a source for the carrier gas and a second region coupled to the gas inlet for the premix chamber, the second region having a smaller diameter than the first region.

‘813 is an analogous art as discussed above.

prima facie case of obviousness. MPEP 2144.07.
Claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘591, as being applied to claims 1 and 27 rejection above, further in view of ‘215. 
‘002 further teaches some limitations of:
Claim 32: Fig. 3 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”.

The combination of ‘002 and ‘591 does not teach the limitations of:
	Claim 7: further comprising a metal fitting positioned above the premix chamber to introduce the liquid through the liquid orifice and into the liquid inlet of the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.

Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.
Claim 32: wherein the nozzle member is formed as a part of a metal flange; and the vaporizer further including a receptacle positioned above the metal flange, and a metal gasket within the receptacle, wherein the liquid inlet orifice extends through the metal gasket, and wherein the receptacle includes one or more access ports extending through a side thereof and configured to allow the metal gasket to be accessed and removed through the one or more access ports.

‘215 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a metal nuts 221, metal gasket 223 with an orifice, and the metal flange, as taught by ‘215, to the nozzle 

‘215 further teaches the limitations of:
Claim 11: FIG. 33 is an enlarged view showing the portion F of FIG. 27. An end portion 208b of the casing 208 is made to be thin, and is connected to the end portion of the external conduit 200b by welding or the like ([0151], the claimed “further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange”, Note the nut 221 is at the opposite side of the welding point between end portion 208b).
Alternatively, claims 7-12, 26, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘591, as being applied to claims 1 and 27 rejection above, further in view of ‘143. 
 ‘002 further teaches some limitations of:
Claim 32: Fig. 3 shows the claimed “wherein the nozzle assembly is arranged vertically with the outlet channel above the expanding nozzle, the premix chamber above the outlet channel, and the liquid inlet orifice at a top of the premix chamber”.

The combination of ‘002 and ‘591 does not teach the limitations of:
the liquid inlet of the premix chamber.
Claim 8: further comprising a metal gasket within the metal fitting, the metal gasket having an orifice configured to introduce the liquid through the liquid inlet for the premix chamber.
Claim 9: wherein the metal fitting comprises a receptacle having one or more access ports configured to allow the metal gasket to be accessed and removed.
Claim 10: wherein the nozzle assembly is formed as part of a metal flange coupled to the metal fitting.
Claim 11: further comprising a threaded receptacle welded to the metal flange, the threaded receptacle being configured to receive a metal nut for the metal fitting, with the metal nut received on a side of the threaded receptacle opposite to a side at which the threaded receptacle is welded to the metal flange.
Claim 12: wherein the metal fitting, the metal flange, and the threaded receptacle provide metal-to-metal vacuum seals.
Claim 26: further comprising: a receptacle; a gasket disposed within the receptacle; and an access port which provides to the gasket through the receptacle, wherein the liquid inlet orifice extends through the gasket.


Note the “welded” of claim 11 is a product by process claim.

‘143 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a gasket 120/220 tighten by nuts 130/230 and 140/240 with welded end 213 of face seal fitting of ‘143, to the nozzle 320 of ‘002 (or the precursor inlet of ‘591), for the purpose of maintaining high purity of the precursor chemical and also increasing the usage of the precursor chemical in the apparatus, and correspondingly reducing waste thereof ([0011]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘591, as being applied to claim 1 rejection above, further in view of ‘355.
The combination of ‘002 and ‘591 does not teach the limitations of:

	Claim 20: wherein the at least one porous foam member comprises an aluminum foam.

‘355 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam between said vaporizer inlet and said vaporizer outlet, as taught by ‘355, to the vaporizer in FIG. 3 of ‘002, and then combined with ‘591, for the purpose of flash vaporizing and reducing the threat of decomposition of the liquid-phase precursor, as taught by ‘355 ([0072]).
Alternatively, claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘002 and ‘591, as being applied to claim 1 rejection above, further in view of ‘470.
The combination of ‘002 and ‘591 does not teach the limitations of:
	Claim 19: further comprising at least one porous foam member arranged within the vaporizer chamber between the inlet for the vaporizer chamber and an outlet for the vaporizer chamber.


‘470 is an analogous art as discussed above.

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an aluminum foam, as taught by ‘470, to the vaporizer in FIG. 3 of ‘002, and then combined with ‘591, for the purpose of filter and catalytic reaction, as taught by ‘470 ([0058]).
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KEATH T CHEN/Primary Examiner, Art Unit 1716